Filed:   January 14, 2005

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 04-4091
                             (CR-03-175)


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellant,

           versus



LUIS PEREZ,

                                                 Defendant - Appellee.


                              O R D E R


     The court amends its opinion filed December 29, 2004, as

follows:

     On page 1, the third line of the district court information

is amended by substituting “Joseph R. Goodwin” for “Charles H.

Haden II” immediately before “District Judge.”



                                          For the Court - By Direction



                                              /s/ Patricia S. Connor
                                                      Clerk
                            PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,               
                 Plaintiff-Appellant,
                 v.                               No. 04-4091
LUIS PEREZ,
                Defendant-Appellee.
                                        
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
               Joseph R. Goodwin, District Judge.
                            (CR-03-175)

                       Argued: October 1, 2004

                      Decided: December 29, 2004

  Before WILKINS, Chief Judge, TRAXLER, Circuit Judge, and
      Roger W. TITUS, United States District Judge for the
          District of Maryland, sitting by designation.



Reversed by published opinion. Judge Traxler wrote the opinion, in
which Chief Judge Wilkins and Judge Titus joined.


                             COUNSEL

ARGUED: Joshua Clarke Hanks, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, West
Virginia, for Appellant. David Robert Bungard, Assistant Federal
Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Charleston, West Virginia, for Appellee. ON BRIEF:
2                      UNITED STATES v. PEREZ
Kasey Warner, United States Attorney, Charleston, West Virginia, for
Appellant. Mary Lou Newberger, Federal Public Defender, Charles-
ton, West Virginia, for Appellee.


                             OPINION

TRAXLER, Circuit Judge:

   Luis Perez was charged in a four-count indictment with narcotics
and firearms offenses after law enforcement officers searched his
home pursuant to an informant’s tip. Perez filed a pretrial motion to
suppress the evidence recovered in the search and his confession to
the officers executing the search warrant. The district court granted
Perez’s motion to suppress, holding that the warrant was not sup-
ported by probable cause and was thus invalid and that the good faith
exception to the warrant requirement did not apply. The government
appeals, and we reverse.

                                  I.

   On July 11, 2002, Deputy Kevin Unger, an officer employed by the
Roane County, West Virginia, Sheriff’s Department, was approached
by Timothy Taylor while Unger was investigating a reported breaking
and entering at the home of Taylor’s parents. At Taylor’s request,
Unger spoke with him in private. Taylor revealed that ongoing drug-
related activities had been occurring at the residence of Sarah Parkin-
son and Perez, who was Parkinson’s boyfriend, on Mount Hope Road
in Roane County. Taylor occasionally visited Parkinson’s home
because Parkinson was the mother of his girlfriend. Taylor told Unger
that he witnessed Parkinson and Perez possessing and using large
quantities of marijuana on several occasions. Unger spoke with Tay-
lor for approximately 30 minutes and reduced the substance of their
conversation to the following written statement, which was signed by
Taylor and included his post-office box, date of birth, and social
security number:

    Myself and Stephanie Workman were living in the old
    school house on Mt. Hope. Sarah Parkinson McGlothlin,
                       UNITED STATES v. PEREZ                        3
    Stephanie’s mom, rented it to us. Sarah’s house is the two
    story white house on the same driveway as Rick Moores.
    Louis Perez lives there and her other daughter stays there.
    While at her house I’ve seen big bags of marijuana on sev-
    eral occasions. They have also smoked it around me on sev-
    eral occasions. I don’t want my girlfriend around this. I also
    would like my name to be confidential and anonymous.

       I have read this statement and find it to be true and cor-
    rect.

J.A. 17. The signed statement was dated July 11, 2002.

   The next day, Unger prepared an affidavit to be submitted with his
application for a search warrant, which recounted his conversation
with Taylor: "This officer took a statement from a reliable and credi-
ble witness that stated on several occasions [he had] been to the resi-
dence [of Perez and Parkinson]. While there, [he] noticed several bags
of marijuana and observed [Perez and Parkinson] smoking marijuana
on several occasions at the above residence." J.A. 18.

   Unger presented to the magistrate his affidavit and the statement
signed by Taylor. Additionally, Unger told the magistrate that Taylor
indicated he had observed this marijuana use within a few days of
their July 11 conversation. Prior to submitting the application for a
search warrant, Unger learned from Senior Trooper Doug Starcher,
who was familiar with Perez, that Perez had been convicted of distrib-
uting cocaine in 1995; however, there is no record evidence that
Unger passed this information along to the magistrate. The magistrate
issued the search warrant, pursuant to which Unger, Starcher, and
other officers recovered marijuana, cocaine, drug paraphernalia, and
firearms from the Mt. Hope residence identified by Taylor. Perez
acknowledged responsibility for these items in response to questions
from law enforcement officers.

   Perez was indicted for possession with intent to distribute mari-
juana, possession with intent to distribute cocaine, possession of a
firearm in furtherance of a drug trafficking offense, and possession of
a firearm by a felon. Perez moved to suppress the items yielded by
4                       UNITED STATES v. PEREZ
the search as well as his confession. The district court granted the
motion.

   First, the district court determined that the search warrant was not
supported by probable cause and was therefore invalid. The district
court based this conclusion on its belief that "Unger lacked informa-
tion concerning Taylor’s veracity or reliability" and "completely
failed to corroborate any of the information provided by Taylor." J.A.
90. "[B]ecause Taylor’s allegations of criminal misconduct provided
the sole support for the issuance of the warrant," J.A. 89, the district
court reasoned that the magistrate judge "lacked a substantial basis to
believe the known facts and circumstances were sufficient" to estab-
lish probable cause that "evidence of a crime would be found at Par-
kinson’s home." J.A. 94.

   Second, the district court considered whether, even if the search
had been illegal, the evidence was admissible under the good faith
exception to the exclusionary rule carved out in United States v. Leon,
468 U.S. 897 (1984). In concluding that the Leon good faith exception
was not applicable, the district court reasoned that the "issuing judi-
cial officer acted as a rubber stamp" for the "‘bare bones’ affidavit"
submitted by Unger, and that "[a] reasonably well[-]trained officer
would have known the search was illegal, despite the Magistrate
Judge’s authorization." J.A. 96. Thus, the district court suppressed the
evidence recovered from Perez’s residence, and it determined that
Perez’s confession could not be used because "[t]he questions posed
to [Perez] by law enforcement would not have been asked without the
presence of the illegally seized contraband." J.A. 98.

    The government immediately appealed this ruling.

                                  II.

   Assuming without deciding that the district court correctly con-
cluded the search warrant was invalid for lack of probable cause, we
exercise our discretion to proceed directly to the question of good
faith. See Leon, 468 U.S. at 925; United States v. Legg, 18 F.3d 240,
243 (4th Cir. 1994).
                        UNITED STATES v. PEREZ                        5
   The "search of private property without proper consent" violates
the Fourth Amendment’s prohibition against unreasonable searches
"unless it has been authorized by a valid search warrant" or it falls
within "certain carefully defined classes of cases" that permit warrant-
less searches. Camara v. Municipal Court of San Francisco, 387 U.S.
523, 528-29 (1967) (internal quotation marks omitted). Evidence
obtained in violation of the Fourth Amendment, of course, is gener-
ally subject to suppression under the exclusionary rule. See United
States v. Calandra, 414 U.S. 338, 347 (1974) ("[E]vidence obtained
in violation of the Fourth Amendment cannot be used in a criminal
proceeding against the victim of the illegal search and seizure.");
Mapp v. Ohio, 367 U.S. 643, 655 (1961). The "prime purpose" of the
judicially created exclusionary rule is "to deter future unlawful police
conduct," Calandra, 414 U.S. at 347; however, "the application of the
rule has been restricted to those areas where its remedial objectives
are thought most efficaciously served." Id. at 348.

   "Leon teaches that a court should not suppress the fruits of a search
conducted under the authority of a warrant, even a ‘subsequently
invalidated’ warrant, unless ‘a reasonably well trained officer would
have known that the search was illegal despite the magistrate’s autho-
rization.’" United States v. Bynum, 293 F.3d 192, 195 (4th Cir. 2002)
(Motz, J.) (quoting Leon, 468 at 922 n.23). The Court explained in
Leon that the deterrence purpose of the exclusionary rule is not
achieved through the suppression of evidence obtained by "an officer
acting with objective good faith" within the scope of a search warrant
issued by a magistrate. 468 U.S. at 920. Hence, under Leon’s good
faith exception, evidence obtained pursuant to a search warrant issued
by a neutral magistrate does not need to be excluded if the officer’s
reliance on the warrant was "objectively reasonable." Id. at 922.

   Usually, searches conducted "pursuant to a warrant will rarely
require any deep inquiry into reasonableness, for a warrant issued by
a magistrate normally suffices to establish that a law enforcement
officer has acted in good faith in conducting the search." Id. (internal
quotation marks omitted). Leon, however, identifies four circum-
stances in which an officer’s reliance on a warrant would not qualify
as "objectively reasonable": (1) when the issuing judge "was misled
by information in an affidavit that the affiant knew was false or would
have known was false except for his reckless disregard of the truth";
6                        UNITED STATES v. PEREZ
(2) when "the issuing magistrate wholly abandoned his judicial role
in the manner condemned in Lo-Ji Sales, Inc. v. New York, 442 U.S.
319 (1979)"; (3) when "an affidavit [is] so lacking in indicia of proba-
ble cause as to render official belief in its existence entirely unreason-
able"; or (4) when "a warrant [is] so facially deficient — i.e., in
failing to particularize the place to be searched or the things to be
seized — that the executing officers cannot reasonably presume it to
be valid." Leon, 468 U.S. at 923 (internal quotation marks omitted).
In any of these four circumstances, then, the Leon good faith excep-
tion does not apply.

                                    A.

   The core of the district court’s rejection of the good faith exception
was premised upon the third circumstance identified by Leon — that
the supporting affidavit was "so lacking in indicia of probable cause
as to render official belief in its existence entirely unreasonable." Id.
The district court found that Unger submitted a "bare bones" affidavit
that was so deficient that any "reasonably well[-]trained officer would
have known the search was illegal, despite the Magistrate Judge’s
authorization," and that, in issuing the warrant, the magistrate essen-
tially "acted as a rubber stamp for law enforcement." J.A. 96. As set
forth below, we cannot agree.1

   Although the concept of probable cause resists an exacting defini-
tion, it "exist[s] where the known facts and circumstances are suffi-
cient to warrant a man of reasonable prudence in the belief that
contraband or evidence of a crime will be found" in a particular place.
Ornelas v. United States, 517 U.S. 690, 696 (1996). Because "[i]t is
well settled that probable cause may be founded upon hearsay and
information received from informants," United States v. Dequasie,
373 F.3d 509, 518 (4th Cir. 2004), a judicial officer’s assessment of
probable cause based upon the totality of the circumstances must
include a review of "the ‘veracity’ and ‘basis of knowledge’ of per-
sons supplying hearsay information." Illinois v. Gates, 462 U.S. 213,
238 (1983). Certainly, an informant’s reliability may also be bolstered
    1
   Perez does not contend that Unger misled the magistrate with false
information or that the warrant is so deficient on its face that no officer
could reasonably believe it was valid.
                        UNITED STATES v. PEREZ                         7
by "[t]he degree to which [the] informant’s story is corroborated."
United States v. Hodge, 354 F.3d 305, 309 (4th Cir. 2004); United
States v. Lalor, 996 F.2d 1578, 1580 (4th Cir. 1993). But, "there is
no set requirement that all tips be corroborated by subsequent police
investigation in order to be considered credible." Dequasie, 373 F.3d
at 519 (internal quotation marks and alteration omitted). The officer
applying for the warrant "need not . . . entirely eliminate the risk that
an informant is lying or in error." United States v. Capozzi, 347 F.3d
327, 333 (1st Cir. 2003) (internal quotation marks omitted), cert.
denied, 124 S. Ct. 1187 (2004).

   We conclude that Unger’s reliance on the warrant was objectively
reasonable. Undeniably, the information supplied by Unger within the
four corners of his affidavit leaves much to be desired. On its face,
it does not identify the informant or even make clear whether the
informant was known or anonymous. Moreover, the affidavit standing
alone does not explain the basis for Unger’s conclusion that the
source was "reliable and credible." There are no details supplied by
the affidavit itself that would explain the nexus between the informant
and the alleged wrongdoers.

   However, we are not limited to consideration of only the facts
appearing on the face of the affidavit. See Legg, 18 F.3d at 243
("[E]ven assuming that the affidavit itself lacked sufficient indicia of
probable cause to support reasonable reliance on the warrant, the affi-
davit did not contain all of the facts presented to the magistrate.").
Instead, "the court should examine the totality of the information pre-
sented to the magistrate in deciding whether an officer’s reliance on
the warrant could have been reasonable." Id. at 244 n.1.

   During the application process, Unger presented the magistrate
with Taylor’s signed statement, which the affidavit explicitly refer-
enced. Taylor’s statement was sufficiently detailed for the magistrate
to conclude, first, that the information was supplied to Unger in per-
son by a known witness. There is a substantial difference between an
informant who deals with the authorities in person and an anonymous
phone caller. Indeed, "courts have had no difficulty distinguishing
between cases involving face-to-face encounters with informants and
cases involving anonymous tipsters." United States v. Christmas, 222
F.3d 141, 144 (4th Cir. 2000). Unlike an anonymous tipster, "an
8                       UNITED STATES v. PEREZ
informant who meets face-to-face with an officer provides the officer
with an opportunity to assess his credibility and demeanor and also
exposes himself to accountability for making a false statement."
Dequasie, 373 F.3d at 523. Second, the statement clearly indicated
that Taylor’s knowledge derived from personal observation rather
than hearsay, observation that was facilitated by Taylor’s relationship
with Parkinson’s daughter. Thus, the magistrate was presented with
a detailed basis for Taylor’s knowledge. See Gates, 462 U.S. at 268
n.20 (White, J., concurring). Furthermore, Taylor’s statement
reflected his personal concern for his girlfriend’s well-being, which
we have found to be another indication of an informant’s credibility.
See Dequasie, 373 F.3d at 523 (recognizing that informant’s "obvious
personal interest in [the victim’s] well-being" supplied "a correspond-
ing motive to be truthful"); cf. United States v. Miller, 925 F.2d 695,
699 (4th Cir. 1991) (explaining that an informant’s personal interest
can "creat[e] a strong motive to supply accurate information"). In
light of all the circumstances presented to the magistrate, we conclude
that Unger reasonably concluded that Taylor was credible.

   One additional point bears mentioning. The district court noted that
the information supplied by Taylor to Unger was stale, indicating that
the information supplied by Taylor was more than one year old. And,
in fact, neither the affidavit nor Taylor’s statement indicates when
Taylor observed the drug related activity. The district court, therefore,
suggested that the magistrate "did not know the age of the information
presented in the affidavit," J.A. 91, which further eroded the magis-
trate’s basis for finding probable cause. See United States v. McCall,
740 F.2d 1331, 1336 (4th Cir. 1984) ("[E]vidence seized pursuant to
a warrant supported by ‘stale’ probable cause is not admissible in a
criminal trial to establish the defendant’s guilt."). Presumably, the dis-
trict court’s observation was based upon Taylor’s testimony at the
suppression hearing that he did not tell Unger that the information
was as fresh as "within days" of their meeting. The district court,
however, did not acknowledge Unger’s contradictory testimony that
Taylor claimed he had witnessed Perez’s drug use recently.

   Although the conflicting testimony regarding what Taylor origi-
nally said about the freshness of the information may well be relevant
to the theory that Unger knowingly or recklessly misled the magis-
trate, Perez does not make this argument. Moreover, this theory did
                        UNITED STATES v. PEREZ                         9
not serve as one of the bases for the district court’s ruling, which
rested instead on the court’s conclusion that the affidavit completely
lacked any indicia of probable cause and that the magistrate that
issued the warrant did not adequately perform its detached and neutral
judicial function.

   Our focus, therefore, is properly on the information presented to
the magistrate. Taylor, of course, was not able to comment on what
information was presented to the magistrate. At the suppression hear-
ing, Unger’s uncontroverted testimony was that Unger stated orally to
the magistrate that Taylor, during the July 11 meeting, indicated that
Perez’s conduct had been "ongoing for a period of time," and that
Taylor had witnessed the events he described "within days" of his
encounter with Unger. J.A. 62. As it is the only evidence of what was
presented to the magistrate regarding the staleness of Taylor’s infor-
mation, Unger’s reliance on the warrant was reasonable in this regard
as well. Cf. United States v. Edwards, 798 F.2d 686, 691 (4th Cir.
1986) (concluding that officer’s unrecorded oral presentation of vital
information not contained in the supporting affidavit did not preclude
application of good faith exception).

   In light of the totality of the circumstances, Unger’s reliance on the
warrant was objectively reasonable. The affidavit, when considered
together with Taylor’s statement that was presented to the magistrate,
was not "so lacking in indicia of probable cause as to render official
belief in its existence entirely unreasonable." Leon, 468 U.S. at 923
(internal quotation marks omitted).

                                   B.

   The district court’s conclusion that the Leon good faith exception
does not apply to Unger’s "bare bones" affidavit was premised on our
decision in United States v. Wilhelm, 80 F.3d 116 (4th Cir. 1996). In
Wilhelm, an officer obtained a search warrant based solely upon an
anonymous phone caller’s tip that the caller had recently observed
marijuana sales in Wilhelm’s residence. The officer did not learn the
caller’s name or any other identifying information, nor did he meet
with the caller in person at any point. Nevertheless, the officer’s affi-
davit described the anonymous caller as "a reliable source who is a
concerned citizen, a resident of Iredell County, a mature person with
10                      UNITED STATES v. PEREZ
personal connections with the suspects and has projected a truthful[ ]
demeanor to this applicant." Id. at 118. The affidavit indicated that the
applying officer had confirmed directions to the residence supplied by
the caller and that the caller’s description of the drug transactions (for
which the officer gave no specific details) was consistent with the
officer’s "knowledge of how marijuana is packaged and sold." Id.

   We held that the affidavit was insufficient to support the issuance
of a search warrant for Wilhelm’s residence because it "depended on
information from an unnamed informant" and offered only "conclu-
sory descriptions" rather than specific information that would estab-
lish the "informant’s truthfulness or reliability." Id. at 120. Further,
the tipster’s description of the criminal activity, as recounted by the
affidavit, could have been provided by "anyone who occasionally
watches the evening news," without any knowledge of what was hap-
pening inside of the residence, and thus afforded no basis for a proba-
ble cause finding. Id. at 121.

   Next, we held that the good faith exception did not apply because
the facts presented the third circumstance identified in Leon — the
supporting "affidavit [is] so lacking in indicia of probable cause as to
render official belief in its existence entirely unreasonable." Leon, 468
U.S. at 923 (internal quotation marks omitted); see Wilhelm, 80 F.3d
at 123. Specifically, we determined that the supporting affidavit,
described as "bare bones," failed to justify reasonable reliance
because (1) it provided only unsupported, conclusory statements
rather than facts from which a magistrate could independently verify
the existence of probable cause, and (2) the information was supplied
by an unknown informant whose credibility could not be assessed.
See Wilhelm, 80 F.3d at 121-22; see also Dequasie, 373 F.3d at 521,
524. We explained that the officer’s reliance "on an unknown,
unavailable informant" would not be reasonable "without significant
corroboration," Wilhelm, 80 F.3d at 123, that was actually presented
to the magistrate, see id. at 121-22.2
  2
    In Wilhelm, we rejected the government’s argument that the affiant
officer did, in fact, corroborate various details "because the only evi-
dence presented to the state magistrate was contained in [the supporting]
affidavit." 80 F.3d at 121. Any additional information that was not pre-
sented to the state magistrate was "irrelevant" for purposes of determin-
ing whether an officer could reasonably rely upon the affidavit. Id. at
122.
                        UNITED STATES v. PEREZ                        11
   In the present case, the district court found that Unger’s affidavit
presented "few distinguishing features" from the "bare bones" Wil-
helm affidavit, noting only that Unger had a "personal encounter with
the informant." J.A. 96. The district court, however, concluded that
Unger’s "brief meeting [with Taylor] does nothing to transform the
‘bare-bones’ affidavit" into one upon which Unger could reasonably
rely. J.A. 96.

   Wilhelm does not dictate the result reached by the district court.
First, it is no small difference that Unger relied on information
obtained in a face-to-face meeting with a witness who revealed his
identity and social security number instead of the anonymous phone
call at issue in Wilhelm. As previously noted, the circumstances nec-
essarily surrounding a face-to-face meeting alone provide certain indi-
cia of credibility that are lacking when the warrant is based solely on
a telephone call from an anonymous, never-to-be-identified infor-
mant. See Dequasie, 373 F.3d at 523; Christmas, 222 F.3d at 144.
Thus, very much unlike the affiant officer in Wilhelm, Unger was able
to observe Taylor’s demeanor and had at least some basis for assess-
ing Taylor’s credibility. Additionally, the fact that Taylor was willing
to reveal his identity and tacitly accept responsibility for the accuracy
of his statement bolstered his credibility.

   Second, although Wilhelm did not find that the supporting affidavit
was presented in bad faith, we observed that the officer’s "use of
phrases such as ‘concerned citizen,’ ‘mature’ and ‘truthful demeanor’
strike this court as attempts to endue the affidavit with the appearance
of genuine substance; this tactic suggests that [the officer] knew that
probable cause was lacking, and thus that reliance on the resulting
warrant was not reasonable." Wilhelm, 80 F.3d at 123. The facts in
Wilhelm, therefore, fit comfortably within Leon’s first category of cir-
cumstances that do not permit good faith reliance on a warrant. See
Leon, 468 U.S. at 923 (good faith exception inapplicable when the
magistrate "was misled by information in an affidavit that the affiant
knew was false or would have known was false except for his reckless
disregard of the truth"). Even though Wilhelm does not explicitly
identify this category as an analytical basis for declining application
of the good faith exception, the officer’s "puffing" regarding the reli-
ability of the anonymous caller provided an additional reason to ques-
tion that officer’s reliance on the warrant. See Dequasie, 373 F.3d at
12                       UNITED STATES v. PEREZ
524-26. Because Unger had an articulable basis for judging Taylor’s
credibility, this case does not present the same impediment to good
faith reliance.

   Third, Unger’s affidavit submitted with the warrant application,
unlike the one in Wilhelm, was not a "bare bones" affidavit containing
"wholly conclusory statements which lacked the facts and circum-
stances from which a judicial officer could have independently deter-
mined probable cause." Dequasie, 373 F.3d at 524. The Wilhelm
affidavit was completely devoid of any details that would have
allowed a judicial officer to conclude the informant was credible or
that there was a nexus between the informant and the defendant or the
premises to be searched. In fact, the affidavit in Wilhelm might as
well have simply stated, "Drugs are being sold at Wilhelm’s home —
take my word for it, the source is credible and the description of the
sales is consistent with my knowledge of a typical drug transaction."
A "‘bare bones’ affidavit is similar to, if not the same as, a conclusory
affidavit" in that it "states only the affiant’s belief that probable cause
existed." United States v. Williams, 224 F.3d 530, 533 (6th Cir. 2000)
(internal quotation marks omitted). Hence, in Wilhelm we concluded
that the magistrate, in concluding this take-my-word-for-it affidavit
established probable cause, essentially shirked his duty to act inde-
pendent of law enforcement and "acted as a rubber stamp." Wilhelm,
80 F.3d at 123. As detailed previously, the information presented by
Unger to the magistrate does far more than merely state "the affiant’s
belief that probable cause existed." Williams, 224 F.3d at 533 (inter-
nal quotation marks omitted).

   Finally, for the reasons explained previously, the magistrate’s issu-
ance of a search warrant pursuant to Unger’s application can in no
sense be viewed as tantamount to "act[ing] as a rubber stamp." Wil-
helm, 80 F.3d at 123. To the extent that the district court’s statement
that the "issuing judicial official acted as a rubber stamp for law
enforcement," J.A. 96, suggests that the magistrate judge abandoned
his neutral role in some fashion unconnected to the bare-bones prem-
ise, we disagree. We find no evidence in the record supporting the
theory that the issuing magistrate judge abandoned his neutral role as
contemplated by Lo-Ji Sales, Inc. v. New York, 442 U.S. 319 (1979),
where the issuing magistrate judge effectively "allowed himself to
become a member, if not the leader, of the search party which was
                       UNITED STATES v. PEREZ                       13
essentially a police operation," id. at 326-27. See also Leon, 468 U.S.
at 923.

                                 III.

   For the reasons set forth above, we conclude that Deputy Unger’s
reliance on the search warrant for the contraband that precipitated
Perez’s arrest was objectively reasonable under Leon. Accordingly,
we reverse the decision of the district court.

                                                          REVERSED